 Case 19-13062-elf        Doc 72     Filed 07/02/20 Entered 07/02/20 16:42:37           Desc Main
                                     Document      Page 1 of 3



                       THE U NITE D STATE S BANKRU PTCY COURT
                     FOR THE E ASTE RN DISTRICT OF PE NNSY LVANIA

 IN RE :                                                  :     BK. No. 19-13062 E LF
 E ARL L. TOLTZIS                                         :
                                Debtor                    :     Chapter No. 13
                                                          :
 BAYVIE W LOAN SE RVICING, LLC
                       Movant
                  v.
 E ARL L. TOLTZIS
 ROBE RTA C. TOLTZIS (Non-Filing Co-Debtor)
                       Respondents

 NOTICE OF COVID-19 M ORTGAGE FORBE ARANCE AGRE E M E NT PU RSU ANT TO
                         LOCAL ORDE R 20-3007

               The undersigned, Phelan Hallinan Diamond & Jones, LLP, are creditor’s counsel in

this matter.

         1.    Debtor currently has a mortgage with BAY VIE W LOAN SE RVICING, LLC. The

               property address is 1831 HERITAG E DRIV E, JAMISON, PA 18929-1632, Loan #

               ending in 3918. A Proof of Claim has been filed on the claim register at #9. A Notice

               of Payment Change/Forbearance is being filed on the claims docket pursuant to

               bankruptcy Rule 3002.1 (b) and Local Rule 20-3007.

         2.    The terms of the forbearance are as follows: Regular monthly mortgage payments

               starting with the May 1, 2020 payment through July 31, 2020 are suspended.

               Payment of the escrow component of the regular monthly mortgage payments shall

               also be suspended.

         3.    The Creditor advises that no fees will be assessed against the loan with regard to this

               Notice of Forbearance.
 Case 19-13062-elf          Doc 72   Filed 07/02/20 Entered 07/02/20 16:42:37          Desc Main
                                     Document      Page 2 of 3



        4.     Prior to the expiration of the forbearance period, Debtor must either (1) request

               additional forbearance time under Local Rule, State or Federal Law; (2) enter into

               loss mitigation with Creditor; or (3) file an Amended Chapter 13 Plan which cures

               the arrears resulting from the forbearance period over the remainder of the Chapter

               13 Plan.

        5.     Creditor, does not waive any rights to collect the payments that come due during the

               forbearance period or any payments that were due and owing prior to the forbearance

               period. The payment post-petition amount due at the time of this forbearance is

               $2,117.30.

        6.     Creditor does not waive its rights under the terms of the note and mortgage or under

               other applicable non-bankruptcy laws and regulations, including, but not limited to,

               RESPA, and the right to collect on any post-petition escrow shortage.

                                                   /s/ Jerome Blank, Esquire
                                                   Jerome Blank, Esq., Id. No.49736
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31625
                                                   Fax Number: 215-568-7616
July 2, 2020                                       Email: jerome.blank@phelanhallinan.com
 Case 19-13062-elf      Doc 72    Filed 07/02/20 Entered 07/02/20 16:42:37          Desc Main
                                  Document      Page 3 of 3



                     THE U NITE D STATE S BANKRU PTCY COURT
                   FOR THE E ASTE RN DISTRICT OF PE NNSY LVANIA

 IN RE :                                                    BK. No. 19-13062 E LF
 E ARL L. TOLTZIS
                              Debtor                        Chapter No. 13

 BAYVIE W LOAN SE RVICING, LLC
                       Movant
                  v.
 E ARL L. TOLTZIS
 ROBE RTA C. TOLTZIS (Non-Filing Co-Debtor)
                       Respondents

                                 CE RTIFICATE OF SE RVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on July 2, 2020.

  WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                ROBERTA C. TOLTZIS
  P.O. BOX 1229                                       1831 HERITAGE DRIVE
  PHILADELPHIA, PA 19105                              JAMISON, PA 18929-1632

  CAROL B. MCCULLOUGH, ESQUIRE                        EARL L. TOLTZIS
  65 W. STREET ROAD, SUITE A-204                      1831 HERITAGE DRIVE
  WARMINISTER, PA 18974                               JAMISON, PA 18929

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19106

                                                     /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
 July 2, 2020                                        Email: jerome.blank@phelanhallinan.com
